EXHIBIT 10.32
USG CORPORATION
PERFORMANCE SHARES AGREEMENT
          WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware
corporation (the “Company”) or a Subsidiary;
          WHEREAS, the Board of Directors of the Company (the “Board”) has
granted to the Grantee, as set forth in the Award Summary on the Smith Barney
website on the “Date of Grant”, the number of Performance Shares (as defined in
the Plan) pursuant to the Company’s Long-Term Incentive Plan, as amended (the
“Plan”), subject to the terms and conditions of the Plan and the terms and
conditions hereinafter set forth; and
          WHEREAS, the execution of a Performance Shares Agreement substantially
in the form hereof to evidence such grant has been authorized by a resolution of
the Board.
          NOW, THEREFORE, the Company and the Grantee agree as follows:

1.   Grant of Performance Share Right. Subject to the terms of the Plan, the
Company hereby grants to the Grantee a targeted number of performance shares
(the “Target Performance Shares”), payment of which depends on the Company’s
performance as set forth in this Agreement and in the Statement of Performance
Goals (the “Statement of Performance Goals”) approved by the Board.

2.   Earning of Award.

     (a)    Performance Measure. The Grantee’s right to receive all, any portion
of, or more than, the Target Performance Shares will be contingent upon the
achievement of specified levels of performance of the Company’s total
stockholder return (including reinvestment of dividends) relative to the
performance of the Dow Jones U.S. Construction and Materials Index (“Total
Stockholder Return”), as set forth in the Statement of Performance Goals and
will be measured over the period from December 1, 2008 through December 31, 2011
(the “Performance Period”).
     (b)    Below Threshold. If, upon the conclusion of the Performance Period,
Total Stockholder Return for the Performance Period falls below the threshold
level, as set forth in the Performance Matrix contained in the Statement of
Performance Goals, no performance shares for the Performance Period shall become
earned.
     (c)    Threshold. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period equals the threshold level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
35% of the Target Performance Shares for the Performance Period shall become
earned.
USG Corporation
Performance Shares Agreement (N. America/Officers)

1



--------------------------------------------------------------------------------



 



     (d)    Between Threshold and Target. If, upon the conclusion of the
Performance Period, Total Stockholder Return exceeds the threshold level, but is
less than the target level, as set forth in the Performance Matrix contained in
the Statement of Performance Goals, the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 35% of the Target Performance
Shares and 100% of the Target Performance Shares.
     (e)    Target. If, upon the conclusion of the Performance Period, Total
Stockholder Return for the Performance Period equals the target level, as set
forth in the Performance Matrix contained in the Statement of Performance Goals,
100% of the Target Performance Shares for the Performance Period shall become
earned.
     (f)    Between Target and Intermediate. If, upon the conclusion of the
Performance Period, Total Stockholder Return exceeds the target level, but is
less than the intermediate level, as set forth in the Performance Matrix
contained in the Statement of Performance Goals the Target Performance Shares
shall become earned based on performance during the Performance Period, as
determined by mathematical straight-line interpolation between 100% of the
Target Performance Shares and 150% of the Target Performance Shares.
     (g)    Intermediate. If, upon the conclusion of the Performance Period,
Total Stockholder Return for the Performance Period equals the intermediate
level, as set forth in the Performance Matrix contained in the Statement of
Performance Goals, 150% of the Target Performance Shares for the Performance
Period shall become earned.
     (h)    Between Intermediate and Maximum. If, upon the conclusion of the
Performance Period, Total Stockholder Return exceeds the intermediate level, but
is less than the maximum level, as set forth in the Performance Matrix contained
in the Statement of Performance Goals the Target Performance Shares shall become
earned based on performance during the Performance Period, as determined by
mathematical straight-line interpolation between 150% of the Target Performance
Shares and 200% of the Target Performance Shares.
     (i)    Equals or Exceeds Maximum. If, upon the conclusion of the
Performance Period, Total Stockholder Return for the Performance Period equals
or exceeds the maximum level, as set forth in the Performance Matrix contained
in the Statement of Performance Goals, 200% of the Target Performance Shares
shall become earned.
     (j)    Conditions; Determination of Earned Award. Except as otherwise
provided herein, the Grantee’s right to receive any performance shares is
contingent upon his or her remaining in the continuous employ of the Company or
a Subsidiary through the end of the Performance Period. Following the
Performance Period, the Board shall determine whether and to what extent the
goals relating to Total Stockholder Return have been
USG Corporation
Performance Shares Agreement (N. America/Officers)

2



--------------------------------------------------------------------------------



 



satisfied for the Performance Period and shall determine the number of
performance shares that shall have become earned hereunder.

3.   Effect of Change in Control. In the event a Change of Control occurs during
the Performance Period, but before the payment of any performance shares as set
forth in Section 6, below, the Company shall pay to the Grantee, as soon as
practicable following the Change of Control but in no event later than two and
one-half months following the end of the year in which the Change of Control
occurs, a pro rata number of the Target Performance Shares based on the number
of full months that have elapsed during the Performance Period prior to the
Change of Control, and the remaining performance shares will be forfeited.

4.   Termination Due to Death, Disability, Retirement. If the Grantee’s
employment with the Company or a Subsidiary terminates during the Performance
Period, but before the payment of any performance shares as set forth in
Section 6, below, due to (a) the Grantee’s death or (b) the Grantee becoming
permanently and totally disabled while in the employ of the Company or any
Subsidiary or (c) the Grantee’s Retirement, the Company shall pay to the Grantee
or his or her executor or administrator, as the case may be, at the time
described in Section 6 and based on the level of achievement of Total
Stockholder Return during the Performance Period, a pro rata number of the
Target Performance Shares based on the number of full months during the
Performance Period during which the Grantee was employed by the Company, and the
remaining performance shares will be forfeited. The Grantee shall be considered
to have become permanently and totally disabled if the Grantee has suffered a
total disability within the meaning of the Company’s Long Term Disability Plan
for Salaried Employees. “Retirement” shall mean the Grantee’s retirement under a
retirement plan (including, without limitation, any supplemental retirement
plan) of the Company or any Subsidiary, or the Grantee’s retirement from
employment with the Company or any Subsidiary after completing at least three
years of continuous service with the Company or any Subsidiary and attaining the
age of 62. Without limiting the generality of the foregoing, in no event shall
“Retirement” include the involuntary termination of the Grantee’s employment by
the Company (i) for cause or (ii) without cause if, as a result of such
termination without cause, the Grantee becomes eligible to receive payments on
account of such termination under an employment agreement between the Grantee
and the Company.

5.   Forfeiture. If either (i) the Grantee’s employment with the Company or a
Subsidiary terminates before the end of the Performance Period, and before the
occurrence of a Change of Control, for any reason other than as set forth in
Section 4 hereof or (ii) the Board (or a committee of the Board) finds that the
Grantee has engaged in any fraud or intentional misconduct as described in
Section 20 hereof, the Performance Shares will be forfeited.

6.   Form and Time of Payment of Performance Shares. Payment of any performance
shares that become earned as set forth herein will be made in the form of Common
Shares. Except as otherwise provided in Section 3, payment will be made as soon
as practicable after the end of the Performance Period and the determination by
the Board of the level of

USG Corporation
Performance Shares Agreement (N. America/Officers)

3



--------------------------------------------------------------------------------



 



    attainment of Total Stockholder Return, but in no event shall such payment
occur later than two and one-half months after the end of the Performance
Period. Performance shares will be forfeited if they are not earned at the end
of the Performance Period and, except as otherwise provided in this Agreement,
if the Grantee ceases to be employed by the Company or a Subsidiary at any time
prior to such performance shares becoming earned at the end of the Performance
Period. To the extent that the Company or any Subsidiary is required to withhold
any federal, state, local or foreign tax in connection with the payment of
earned performance shares pursuant to this Agreement, it shall be a condition to
the receipt of such performance shares that the Grantee make arrangements
satisfactory to the Company or such Subsidiary for payment of such taxes
required to be withheld, which may include by having the Company withhold Common
Shares otherwise payable pursuant to this award.

7.   Payment of Dividends. No dividends shall be accrued or earned with respect
to the performance shares until such performance shares are earned by the
Grantee as provided in this Agreement.

8.   Performance Shares Nontransferable. Until payment is made to the Grantee as
provided herein, neither the Performance Shares granted hereby nor any interest
therein or in the Common Shares related thereto shall be transferable other than
by will or the laws of descent and distribution prior to payment.

9.   Adjustments. In the event of any change in the aggregate number of
outstanding Common Shares by reason of (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization or
partial or complete liquidation, or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing, then the
Board shall adjust the number of Performance Shares then held by the Grantee in
such manner as to prevent dilution or enlargement of the rights of the Grantee
that otherwise would result from such event. Moreover, in the event of any such
transaction or event, the Board (or a committee of the Board), in its
discretion, may provide in substitution for any or all of the Grantee’s rights
under this Agreement such alternative consideration as it may determine to be
equitable in the circumstances.

10.   Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Codedo not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

USG Corporation
Performance Shares Agreement (N. America/Officers)

4



--------------------------------------------------------------------------------



 



11.   No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, Grantee acknowledges that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Performance Shares is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Performance Shares or benefits in lieu of Performance
Shares, even if Performance Shares have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the Performance Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of Grantee’s
employment contract, if any; (f) the Performance Shares are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) in the event that Grantee is an employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is Grantee’s employer; (h) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (i) no
claim or entitlement to compensation or damages arises from forfeiture or
termination of the Performance Shares or diminution in value of the Performance
Shares or the Shares and Grantee irrevocably releases the Company, its
Affiliates and/or its Subsidiaries from any such claim that may arise; and
(j) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Grantee’s employment, Grantee’s right to
receive Performance Shares and vest in Performance Shares under the Plan, if
any, will terminate effective as of the date that Grantee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment, Grantee’s right to vest in the Performance Shares
after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law.

12.   Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of (a) the transfer of
the Grantee’s employment among the Company and its Subsidiaries or (b) an
approved leave of absence.

13.   Employee Data Privacy: Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee’s personal data as described in this document by and among, as
applicable, the Company, its Affiliates and its Subsidiaries (“the Company
Group”) for the exclusive purpose of implementing, administering and managing
your participation in the Plan. Grantee’s understands that the Company Group
holds certain personal information about Grantee, including, but not

USG Corporation
Performance Shares Agreement (N. America/Officers)

5



--------------------------------------------------------------------------------



 



    limited to, Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Grantee may
elect to deposit any Shares acquired. Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative. Grantee understands, however, that
refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understand that Grantee may
contact Grantee’s local human resources representative.

14.   Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Performance Shares.

15.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.

16.   Severability. Subject to Section 20, if any provision of this Agreement or
the application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be

USG Corporation
Performance Shares Agreement (N. America/Officers)

6



--------------------------------------------------------------------------------



 



    invalid, unenforceable or otherwise illegal shall be reformed to the extent
(and only to the extent) necessary to make it enforceable, valid and legal.

17.   Successors and Assigns. Without limiting Section 8 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

18.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

19.   The Optionee acknowledges that by clicking on the “Accept” button on the
Smith Barney web page titled “Step 3: Confirm the Review/Acceptance of your
Award,” the Optionee agrees to be bound by the electronic execution of this
Award Agreement.

20.   In accordance with Section 20(d) of the Plan, if the Board (or a committee
of the Board) has determined that any fraud or intentional misconduct by the
Grantee was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), to the extent permitted by
applicable law the Grantee shall: (a) return to the Company all Performance
Shares that the Grantee has not disposed of that were paid out pursuant to this
Agreement; and (b) with respect to any Performance Shares that the Grantee has
disposed of that were paid out pursuant to this Agreement, pay to the Company in
cash the value of such Performance Shares on the date such Performance Shares
were paid out. The remedy specified herein shall not be exclusive, and shall be
in addition to every other right or remedy at law or in equity that may be
available to the Company. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, if this Section 20 is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement shall be deemed to be
unenforceable due to a failure of consideration, and the Grantee’s rights to the
Performance Shares that would otherwise be granted under this Agreement shall be
forfeited.

USG Corporation
Performance Shares Agreement (N. America/Officers)

7



--------------------------------------------------------------------------------



 



Executed in the name and on behalf of the Company at Chicago, Illinois as of the
10th day of February, 2010.

                    USG CORPORATION
              Name:  Brian J. Cook      Title:   Senior Vice President,
  Human Resources     

     The undersigned Grantee hereby accepts the award of Performance Shares
evidenced by this Performance Shares Agreement on the terms and conditions set
forth herein and in the Plan.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.
USG Corporation
Performance Shares Agreement (N. America/Officers)

8